        Case 6:15-cr-00417-MC        Document 141       Filed 11/13/20    Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA

              Plaintiff,                                      Case No. 6:15-cr-417-MC-1

       v.
                                                                  OPINION AND ORDER
MICHAEL S. HOLCOMB,

            Defendant.
_____________________________

MCSHANE, Judge:

        Defendant Michael Holcomb moves to reduce his sentence under 18 U.S.C. §

3582(c)(1)(A). ECF No. 138. The Court agrees that “extraordinary and compelling” reasons justify

reducing the sentence and the Emergency Motion to Reduce Sentence, ECF No. 138, is

GRANTED.

       Mr. Holcomb is not a career criminal. While in custody (serving over half of his expected

sentence), he has been a model prisoner. The government agrees that Mr. Holcomb is not a danger

to the community. There is no dispute that Mr. Holcomb suffers from multiple factors (age, high

blood pressure, hyperlipidemia) putting him at increased risk of COVID-19. As noted by the

government, the BOP already concluded that Mr. Holcomb qualifies for release to home

confinement under the First Step Act. And while Mr. Holcomb is currently scheduled to be

released to home confinement on November 25, 2020, the BOP earlier pushed back that release

date with no explanation. Even though Mr. Holcomb is set to be released in short order, because

he meets the requirements for compassionate releasee, his sentence of imprisonment is reduced to




1 – OPINION AND ORDER
        Case 6:15-cr-00417-MC         Document 141        Filed 11/13/20     Page 2 of 2




time serviced, with the following added condition: (1) home detention as a condition of supervised

release for the remaining time left to serve on his original 72-month sentence.

       The Court orders the BOP to release Mr. Holcomb as soon as possible.

IT IS SO ORDERED.
       DATED this 13th day of November, 2020.

                                             _/s Michael McShane__
                                             Michael J. McShane
                                             United States District Judge




2 – OPINION AND ORDER
